Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following office action is in response to the amendment filed 9/13/2021. 
Information Disclosure Statement
 As previously stated, the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 
Examiner notes that some, but not all, of the references listed in the specification have also been cited on the IDS filed 4/22/2020. Those references have been considered. 
Specification
The disclosure is objected to because of the following informalities: 
The specification fails to describe in the Detailed Description what is shown in newly added Figures 8-12.
Claim 1 recites “the head rail cover”. There is insufficient antecedent basis for this limitation in the specification.
Claim 1 has been amended to recite “the head support rail”. There is insufficient antecedent basis for this limitation in the specification.

Appropriate correction is required.
Claim Objections
Claims 1-5 are objected to because of the following informalities:  The claims fail to include a proper status identifier, such as (original), (currently amended), (previously presented), (canceled), (withdrawn), or (new).
Applicant has also included a clean and marked up version of the claims on the same pages. This is improper as the marked up claims should be by themselves. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “the drill fixture comprises of three locating stops for aligning it to……the head rail bottom”. It is unclear where there is support in the specification for the drill fixture having a stop for aligning it with the head rail bottom. As such, this is considered new matter. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “going to be used”. This is unclear and confusing.
Claim 1 recites “the head rail cover”. There is insufficient antecedent basis for this limitation in the claim and in the specification.  For antecedent purposes in the claim, this should read – a head rail cover --, however, it is unclear where are headrail cover is shown in the figures or described in the specification. 
Claim 1 has been amended to recite “the head support rail”. For consistency with the specification and proper antecedent basis in the claim, this should read –a top support rail --. 
Claim 1 has deleted section “b.” and the new sequence skips from “a” to “c”. This should be corrected such that the steps are in proper succession.
Claim 1 recites “the left-side bottom”. For proper antecedent basis, this should read – a left-side bottom --. Claim 1 further recites “said pull cord”, “the left lift cord”, “the right-side bottom”, “the right lift cord”, “the center”, “the bottom”, “the cord lock mechanism”,  “the right reel”, “the left reel”, “the 
Claim 1,line 1, recites “the head rail”. Examiner believes this should read – a head rail –. Applicant should closely check the claims to ensure “top support rail” is used where appropriate and “head rail” is used where appropriate. 
Claim 1, section “f”, “g”, “k” recite “the top rail”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the top rail is the same as the head rail or not. Paragraph [0030] recites “head rail 2005” and “top rail 2005”, so it appears that they may be the same element. Dependent claims also recite “the top rail”. Claims should be carefully examined to ensure the proper terminology is being used. 
Claim 1, section j recites “insert it”. This should read – inserting it --. 
Claim 1 recites “cover/tassel”. This is unclear as it is not known if applicant is claiming a cover, a tassel, or both a cover and a tassel.  Further, the claims reads as if a single cover/tassel is attached to both the left cord and right cord. It is unclear if this is what applicant intends. 
Claim 3 should be amended to recite –the top rail, the cord lock mechanism, the pull cord assembly cord, the universal cover/tassel and the drill fixture --. 
Claims 4 and 5 have similar issues to claims 1-3. Applicant should address these claims as well to fix any issues. 
Dependent claims are rejected as depending from a rejected claim.
  Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the head rail cover of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Figure 4 appears to show cord lock 3020 in a different manner than that shown in Figure 4.  
 Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
As previously stated, it appears that the claims would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Applicant should thoroughly check the claims for any inconsistencies and confusing language. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634